THOMAS DECLARATION


  EXHIBIT 1
,)




                             RECIPROCAL CONFIDENTIALITY AGREEMENT


     A. Parties:

                    RHODIA OPERATIONS,                                  PPT RESEARCH, INC.,
                    a company incorporated in France, having its        a company incorporated in the state of
                    registered office located at 40 rue de la Haie      Pennsylvania (USA), having its registered
                    Coq, 93306 Aubervilliers (France),                  office located at 515 Business Park Lane
                                                                        Allentown, PA 18109 (USA),

                    hereinafter referred to as "Rhodia",                hereinafter referred to as "PPT",


     B. Recitals:

                    Rhodia is active in the development, production and sale of various chemicals and polymers,
                    including, but not limited to, surfactants, polymers, lubricant formulations, and owns valuable
                    know-how in connection therewith,

                    PPT is active in the development, production and sale of various formulations, including, but not
                    limited to, carriers and slurries for Solar, Semiconductors, and Optical Wafer Manufacturing, and
                    owns valuable know-how in connection therewith,

                    Rhodia and PPT wish to exchange certain information and samples which they consider as highly
                    valuable and confidential to fulfill the Purpose {as hereinafter defined).


     C. Definitions:

     Purpose                  means the assessment (i) by Rhodia of the suitability to use PPT technologies in silicon
                              wafer applications and (ii) by both parties of their interest to enter into a further
                              agreement related to a collaboration between both companies

     Effective Date           means 9 June 2014.
     Exchange Period          means the period starting on the Effective Date and ending on 8 June 2015, unless
                              earlier terminated by either party through notification thereof to the other party.
     Secrecy Period           means the period starting on the Effective Date and ending on 8 June 2020 i.e. 5 (five)
                              years after the end of the Exchange Period.
     Governing Law            The law of Delaware (USA), excluding its conflicts oflaw principles.
     Arbitration Rules        The Rules of Arbitration of the International Chamber of Commerce.
     Arbitration Place        Delaware (USA)

     The parties agree to exchange their respective confidential information and samples under the terms and
     conditions set forth hereabove and in the hereunder General Terms and Conditions.




     NOV231                                                                                                  1/5
                                                                                                                         LT
                                   GENERAL TERi\lS AND CONDITIONS


 1. ADDITIONAL DEFINITIONS:
 1.1. "Confidential Information" means (i) the Purpose, (ii) any technical, economic or business
      infonnation disclosed by either party or its Affiliates ("Discloser") to the other party or its
      Affiliates ("Recipient") during the Exchange Period in relation with the Purpose, ((iii) any
      technical, economic or business information obtained by Recipient through the fulfillment of the
      Purpose from, and to the extent it relates to, any information under (ii)), and (iv) any information
      acquired visually by Recipient at the occasion of its visits to any of Discloser's facilities.
      Confidential Information may include, without limitation, data, know-how, trade secrets,
      inventions, unpublished patent applications, specifications, product properties, compositions,
      technical capabilities and research and development programs.
      Information shall be Confidential Information when, (i) if disclosed in writing or on any other
      tangible suppmt, it is marked "confidential" by an appropriate legend or stamp, (ii) if disclosed
     orally or visually, it is identified as such during its disclosure and confirmed in writing within
      thirty (30) days after such disclosure, or (iii) acquired visually according to Sub-Clause 1.1 (v)
      hereabove.
1.2. "Sample" means any sample supplied by either party or its Affiliates ("Discloser") to the other
     party or its Affiliates ("Recipient") during the Exchange Period in relation with the Purpose.
1.3. "Affiliate" of a party means any entity or person controlling, or controlled by, or under common
     control with, such party, whether directly or indirectly; "control" (including, with correlative
     meanings, "controlling", "controlled by", and "under common control with") meaning the direct
     or indirect beneficial ownership of more than 50% of the voting or equity interest in such
     company or other entity.
1.4. For avoidance of doubt, Discloser and Recipient mean either Rhodia and its Affiliates or PPT and
     its Affiliates as the case may be.

2. CONFIDENTIALITY, NON DISCLOSURE AND RESTRICTED USE OBLIGATIONS:
2.1. With regard to Confidential Information and Samples, Recipient shall:
(a) hold the same in confidence using the same degree of care as it uses for protecting its own
    confidential infonnation and samples of a like nature (but in no event less than a reasonable
    degree of care), including, by keeping in secure storage and reasonably separate from other
    information and materials (i) Confidential Information in tangible or documented fonn and (ii)
    Samples;
(b) not disclose or supply the same to any third party (including patent offices), except, to the extent
    required to fulfill the Purpose, to its Affiliates, or with Discloser's prior written agreement, or
    pursuant to Sub-Clause 2.2;
(c) limit access to the same, on a strict need to know basis, to its and its Affiliates' employees,
    requiring that access to fulfill the Purpose, provided (i) such employees are subject to
    confidentiality obligations no less stringent than those contained hereunder through appropriate
    agreements, (ii) such employees have been informed by Recipient of the obligations hereunder,
    and (iii) Recipient remains responsible for any violation of the obligations hereunder by such
    employees;
(d) not use, or in any way exploit for its benefit, the same except for the Purpose; and
(e) upon Discloser's written request and option, either return Confidential Information to Discloser, or
    destroy (or delete permanently in the case of digital or electronic media) the same, all Recipient's
    copies of the same and all extracts, notes, analyses, compilations, technical drawings, studies and
    other documents prepared by Recipient and embodying or utilizing any part of the same, except
    that (i) this obligation shall not apply to routinely created backup copies of electronic data, and (ii)
    Recipient may retain one (1) copy of Confidential Information in controlled access files in



NOV231                                                                                             2/5
    accordance with the terms of this Agreement for the sole purpose of determining its legal
    obligations hereunder.
2.2. In the event Recipient is required to disclose Confidential Information or Samples under
     applicable law, regulation,- supervisory authority or other applicable judicial or governmental
     order, Recipient shall (i) inform Discloser in writing before any disclosure thereof so that
     Discloser may seek an appropriate protective order, (ii) give upon Discloser's request all
     necessary information and support to ward off the disclosure thereof, (iii) ask the receiving third
     party to maintain confidentiality, and (iv) strictly limit the content of such disclosure to that
     portion of Confidential Information or Sample that it is strictly compelled to disclose. In any
     event, Recipient shall not oppose action by Discloser to obtain an appropriate protective order or
     other reliable assurance that confidential treatment will be accorded to Confidential Information
     and Samples,
2.3. Recipient agrees that disclosure of any Confidential Information and (re-)export of any Sample, as
     authorized according to the provisions of Sub-Clause 2.1, shall be subject to all export laws,
     restrictions and regulations.
2.4. With regard to Samples, in addition to obligations defined in Sub-Clause 2.1, Recipient shall:
(a) not disassemble, analyze, or have others analyze, Samples or any portions thereof to determine
     their chemical composition, microscopic structure or method of manufacture, except to the extent
    strictly required for the Purpose;
(b) not disclose to any third party (including patent offices) and/or not publish, the results of
     Recipient's evaluation of the Samples supplied by Discloser. For the avoidance of doubt, said
     results shall be considered and treated by both parties as Confidential Information of both pa11ies;
    and
(c) upon Discloser's written request and option, either return to Discloser any unused or unconsumed
    portion of the Samples and any materials derived from the Samples produced in performance of
    the evaluation, or dispose of the same in a manner that does not reveal their identity or method of
    manufacturing and in compliance with all laws and regulations relating to health, safety, and
    environment.

3. EXCEPTIONS:
The obligations of Article 2 shall not apply to any portion of Confidential Infonnation or Sample that
Recipient can prove:
(a) was available to the public prior to receipt or achievement hereunder, or becomes available to the
    public thereafter through no fault or· negligence of Recipient, or
(b) was already in Recipient's possession prior to receipt or achievement hereunder, or
(c) was lawfully obtained from a third party legally entitled to do so after the time of receipt or
    achievement hereunder, and Recipient is free to disclose without breach of any of its obligations,
    or
(d) was independently developed by or for Recipient by person(s) not having access to Discloser's
    Confidential Information or Samples.
For the purpose of this Article, any information which is specific, shall not be deemed to be within any
of the foregoing exceptions, merely because it is embraced by more general information which falls
within any one or more of the foregoing exceptions. In addition, any combination of features shall not
be deemed to be within any of the foregoing exceptions, merely because individual features fall within
any one or more of the foregoing exceptions, but only if the combination itself falls within any one of
the foregoing exceptions.

4, WARRANTIES AND DISCLAIMERS:
4.1 Recipient acknowledges that Confidential Information and Samples are provided by Discloser "as
    is", without guarantee, warranty or representation of any kind, express or implied, including, but
    not limited to, as to (i) their accuracy or completeness, (ii) their merchantability, fitness for a



NOV231                                                                                          3/5
     particular purpose and non infringement of third parties' intellectual property rights, and (iii) their
     use, handling or disposal. Discloser shall incur no liabilities in connection with the foregoing.
4.2 In particular, and without prejudice to the generality of Sub-Clause 4. l, Recipient further
    acknowledges that (i) any Sample is of a developmental nature, and (ii) Discloser makes no
    representation, express or implied, that Discloser will supply it on a commercial basis.
4.3 Each party shall remain responsible for consequential damages caused to the other party through
    the breach of its obligations under Article 2.

5, TER!\I:
5.1 This Agreement shall enter into force as of the Effective Date.
5.2 At the end of the Exchange Period, Recipient shall discontinue its use of Confidential Information
    and Samples.
5.3 The obligations hereunder shall be binding upon each Recipient for the Secrecy Period.

6. CHOICE OF LAW AND DISPUTE RESOLUTION:
6.1 This Agreement shal I be governed by and construed in accordance with the Governing Law.
6.2 All disputes arising out of, or in connection with, the validity, interpretation, performance and/or
    tetmination of this Agreement, which cannot be amicably settled between the parties, shall be
    finally settled under the Arbitration Rules by one or more arbitrators appointed in accordance with
    such Arbitration Rules without recourse to the ordinary courts of law. Arbitration proceedings
    shall take place in the Arbitration Place, shall be conducted in confidentiality and in the English
    language. The award rendered therein shall be final, confidential and binding upon the patties. The
    foregoing is without prejudice to each party's right to seek injunctions, exequatur and other relief
    in any appropriate court, to the extent the same are not available in arbitration.

7. MISCELLANEOUS:
7. I Each disclosure or supply hereunder shall be at the sole discretion of Discloser.
7.2 Each Discloser shall hold ownership of its Confidential Information and Samples.
7.3 No right other than as set forth hereunder, or license, is granted hereby by Discloser to Recipient,
    expressly or by implication, with respect to Confidential Info1mation and Samples.
7.4 This Agreement, as may be amended pursuant to the provisions hereof is the entire understanding
    between the parties concerning the Purpose and supersedes all agreements, communications,
    understandings, representations, or any other arrangement, whether written or oral, made or
    existing between the parties prior to or simultaneously with this Agreement in connection with the
    Purpose.
7.5 This Agreement shall not be deemed to be a commitment of either patty to enter into another
    agreement whether or not in connection with the Purpose and neither party shall incur any
    obligation of any kind whatsoever other than as set forth in this Agreement.
7.6 No waiver of any provision of this Agreement shall constitute a waiver of any other provision nor
    shall any waiver constitute a continuing waiver.
7. 7 If any provision of this Agreement is declared invalid or unenforceable, all remaining pmtions of
     this Agreement shall continue in full force and effect as if this Agreement had been executed
     without the invalid provision.
7.8 This Agreement may only be superseded, runended or modified by written instrument, properly
    executed by duly authorized employees of each party.
7.9 Neither party shall assign any of its rights or obligations under this Agreement without the prior
    written consent of the other party.



NOV23I                                                                                            4/5
                                                                                                               LT
\   '



          7.l0This Agreement may be executed in counterparts, all of which taken together shall be deemed to
              be one and the same agreement. Execution and delivery of this Agreement by delivery of a
              facsimile or electronically recorded copy (including a .pdffile) bearing a copy of the signature of a
              Party shall constitute a valid and binding execution and delivery of this Agreement by such Paity.


          IN WITNESS THEREOF, the patties have caused this Agreement to be executed through their duly
          authorized officers or representatives in two (2) original copies.


             RHODIA OPERATIONS                                              PPT RESEARCH INC.




        Name: Pttttiee PlNSAR.fl   lu< ..-e   "1 / -   T 1-/ tJ n It S   Name: Chip Ward
        Title: B~tt~sident - Solvay-Neveeare-Em:ope                      Title:   President

              Vp        Sfn.1 le G-j IVoveca tf~




           NOV231                                                                                          5/5
